Citation Nr: 0828234	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine. 
 
2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 
 
3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty from May 1943 to October 
1945.  He served in the European-African-Middle Eastern 
theaters of operations during WWII, and participated in 
battles and campaigns that included Ardennes, Central Europe, 
Normandy, Northern France and Rhineland.  He had a military 
occupational specialty of observer.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2006 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for 
degenerative disc disease of the cervical and lumbar spine 
and a left knee disorder.

The veteran was afforded a personal hearing in July 2008 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Cervical and lumbar spine disability is first clinically 
indicated years after discharge from active duty.

2.  Knee disability is first clinically indicated years after 
discharge from active duty.




CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus of the cervical spine was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1154, 5102-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service 38 U.S.C.A. §§ 1110, 
1154, 5102-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

3.  A left knee disability was not incurred in or aggravated 
by service 38 U.S.C.A. §§ 1110, 1154, 5102-5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision on the claim by the AOJ by 
way of letters sent to the appellant in August 2005 and 
February 2006 that fully addressed the required notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  
Unfortunately, the appellant's service medical records are 
not available, and he has been informed that they may have 
been destroyed in a fire at the National Personnel Records 
Center.  The claims folder contains a memorandum to the 
effect that all reasonable attempts to secure such records 
have been unsuccessful.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).  In this case, however, the veteran has presented 
testimony and statements in the record to the effect that he 
sought no treatment for the claimed injury in service because 
he did not wish to delay his separation.  It is therefore 
found that no useful purpose would be served by remanding the 
case for further development in this regard.

The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private clinical records have been submitted in 
support of the claim.  The appellant was provided a personal 
hearing before a Veterans Law Judge in July 2008. 

The appellant has indicated that he would not be averse to 
having a VA examination.  However, in determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  They are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A (d) and 38 
C.F.R. § 3.159(c) (4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the veteran's post service 
communications and private clinical records dating back to 
the 1946 provide sufficient evidence necessary to decide the 
claim.  The Board is aware that no nexus opinion has been 
specifically requested as to whether the claimed back and 
left knee disabilities are related to service.  However, 
under the facts of this case, the Board is of the opinion 
that it has no duty to provide a VA examination or obtain a 
medical opinion.  In this regard, no evidence of record shows 
even an indication of an association between the veteran's 
service and spine and left knee disorders.  There is no 
evidence of continuity of in-service symptomatology, nor is 
there any speculative medical evidence of an association.  
The Board does not find that the veteran's contentions rise 
to the level of the "indication of an association" referred 
to in 38 U.S.C.A. § 5103A or in McClendon.  Thus a remand for 
further development of the claims, to include a VA 
examination is not required.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary or is able 
to be secured for a fair adjudication of the claims that has 
not been obtained.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

As noted previously, service medical records are not 
available.  The record reflects, however, that following his 
discharge from active duty in October 1945, the veteran filed 
a claim for a course of education and training in March 1946.  
The record reflects that he subsequently received GI benefits 
for training purposes while working in a furniture company to 
learn the trade of upholstery.  

A Separation Qualification Record indexed in May 1947 showed 
that as an observer in service, he looked for the flashes of 
enemy installations in an effort to determine the general 
position, and that information would be relayed to the 
command post.  It was noted that he participated in combat in 
France and Germany.  

The record reflects that between 1946 and 1950, the appellant 
wrote to VA on a number of occasions discussing various 
matters, particularly nonreceipt of checks.  

The veteran filed a claim for service connection for back and 
knee disabilities in July 2005.  Evidence received at that 
time in support of the claim included a February 1979 medical 
report from Neurological Surgery of St. Barnabas Hospital 
noting that he had been admitted and discharged in January 
1979.  It was reported that he complained of longstanding 
back pain of 28 years duration with increasing severity that 
interfered with his work as an upholsterer.  Following 
admission, he underwent cervical and lumbar myelogram that 
showed degenerative herniated discs in the cervical and 
lumbar areas for which surgery was recommended.  

An X-ray report of the knees dated in July 2005 was also 
submitted showing that the knee joints and bone architecture 
were essentially unremarkable.

Received in September 2005 was a June 1978 medical report 
indicating that the veteran had been seen in orthopedic 
consultation in May 1978.  It was reported that he had been 
having trouble with his extremities and back for 30 years, 
and had seen numerous physicians for such symptoms.  
Background history reported at that time included service in 
the army, no service-connected disability, and employment as 
an upholsterer.  Following examination, diagnoses included 
residual degenerative disc disease of the lower lumbar spine.  
Also submitted was a clinic note dated in January 1979 
indicating that the veteran was treated in 1972 for an acute 
lumbosacral strain which was severe.

In a statement in the record dated in September 2005, the 
veteran related that while in service, he had to jump down 
stairs and land hard on his legs in his position as a tower 
observer during WWII.  He wrote that there were many times 
that he had to jump into foxholes, landing hard and striking 
hedgerows which he felt contributed to back problems.  He 
stated that there were times when he had severe back pain 
which he attributed to having to be outside during the 
winters with no protection other than a lean-to against a 
hedgerow.  The appellant stated that it never occurred to him 
to seek medical help after service for his back as he was 
under the misconception that he had to have an actual wound 
from artillery fire to qualify for such benefits.  He related 
that he was not aware until recently that benefits for 
service-connected conditions existed.  

The veteran wrote in February 2006 that while on tower duty 
in Germany on one occasion, he saw the enemy and quickly 
jumped down eight or nine steps and felt a stab of pain in 
his back and knees.  He said that he was in a great deal of 
pain from this point onward, but never complained.  He 
related that this was when all the problems with his back and 
knees began.  The appellant stated that he injured his back a 
couple of times but that the incident in Germany was the 
worst.  He indicated that he did not report the injury 
because if a soldier had any complaints he would be detained, 
and that this was the reason there were no hospital records 
from the Army.

In his substantive appeal received in October 2006, he said 
that the prime cause of his back condition was falling on his 
buttocks, sleeping in an awkward position and sitting for 
long periods of time in cold and wet weather during service.  

Copies of photographs of the veteran and his brothers who 
were also in service at the same time, as well as unit 
history, pictures and rosters were submitted for inclusion in 
the record.

The veteran presented testimony on personal hearing in July 
2008 and elaborated on the claimed back injury in service.  
He reiterated that he had climbed about nine or ten steps on 
a lookout tower in Germany when he heard rustling in some 
bushes.  He said that he turned and saw the back of a German 
soldier, and jumped down the tower step.  The appellant 
testified that he felt a sharp pain in his back and legs and 
had continuing symptoms from 1946.  His wife stated that she 
had known the appellant since they were children and that he 
was in service with her brother.  She related that even 
though they had not married until 1982, she had been aware 
that he had suffered from back problems since the 1940s. 

Legal Analysis

The Board has carefully considered the entire record, to 
include the veteran's detailed statements and testimony.  His 
meritorious service in support of the Allied cause during 
WWII is acknowledged.  The Board finds, however, that service 
connection may not be conceded in this instance for reasons 
that follow. 

The record reflects that the veteran was released from active 
duty in October 1945 and that the first post service clinical 
reference to any disability affecting the back is recorded in 
1978.  This is approximately 33 years after discharge from 
active duty.  While service medical records are unavailable 
through no fault of his own, the veteran has clearly stated 
throughout the record that he did not seek any treatment for 
his back during active duty.  Therefore, such records would 
be unavailing of documented back or left knee injury or 
symptoms during service.  The Board acknowledges that the 
appellant did provide a 30-year history of back and lower 
extremity problems when examined in 1978, and it does not 
dispute his account or the accuracy of that statement.  
However, this would place the onset of such symptoms no 
earlier than 1948, approximately three years after discharge 
from active duty.  The appellant is shown to have worked in 
the furniture industry during that time frame.  While 
acknowledging that back and lower extremity symptoms may have 
begun in 1948, there is no clinical evidence that he sought 
treatment for neck/back and left knee symptoms during the 
three years immediately after service.  Although the veteran 
contends that his back and left knee disorders have existed 
since his military service, the Board places greater 
probative value on the history he provided in 1978 and 1979, 
which is found to be more reliable and contemporaneous to 
service despite the passage of 30 years.  Under the 
circumstances, it must be found that even if the appellant 
did injure his back and left knee in service as contended, 
the evidence does not indicate that such trauma resulted into 
a chronic disorder as continuity of in-service symptomatology 
is not reasonably established. See 38 C.F.R. § 3.303.

The Board would also point out that although the veteran now 
states that he was unaware that he could submit a claim for 
VA compensation until only recently, it is shown that he 
filed for education benefits shortly after discharge from 
active duty.  He also corresponded with VA on a number of 
occasions during the years immediately following service.  
Therefore, it appears that he was aware of benefits that 
could be obtained from VA, but did not indicate at any time 
that he had back or knee disability related to service.  
Moreover, the June 1978 medical report indicates that when 
his military service history was broached, he denied service 
connected disability and appears not to have attributed 
current back and lower extremity symptoms to injury in 
service.  All of these factors militate against a finding 
that current neck, back and left knee disabilities are 
related to claimed inservice injury. 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  As indicated 
previously, the record clearly documents an exemplary record 
that included combat and participation in a number of battles 
and campaigns across wide geographical locales and difficult 
conditions for which the appellant should be duly proud.  
However, the provisions of 38 U.S.C.A. § 1154(b) does not 
allow a combat veteran to establish service connection with 
lay testimony alone and does not create a presumption of 
service connection for a combat veteran's alleged disability.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated in service, not 
to link the service problem etiologically to a current 
disability. Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  
The appellant is still required to meet the evidentiary 
burden as to service connection as to whether there is a 
nexus to service, both of which require competent medical 
evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).

In this case, evidence of the required nexus that relates 
current neck, back and left knee disorders to service is 
lacking.  There is nothing in the provisions of section 
1154(b) (or elsewhere) that provides an exception to this 
evidentiary requirement.  Therefore, given the lack of 
documentation of continuing complaints relating to the neck, 
back and/or left knee for years after discharge from active 
duty, and no competent clinical evidence of any such 
relationship, the currently claimed disorders may not be 
attributed to service. See 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).  Under the 
circumstance, the preponderance of the evidence is against 
the claims and service connection must be denied. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for herniated nucleus pulposus of the 
cervical spine is denied.

Service connection for degenerative disc disease the lumbar 
spine is denied.

Service connection for left knee disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


